Case 2:19-cv-00436-LEW Document 18 Filed 12/16/20 Page 1 of 1                PageID #: 766




                          UNITED STATES DISTRICT COURT
                               DISTRICT OF MAINE

JOSHUA B., on behalf of Travis D.B.,              )
                                                  )
                     Plaintiff                    )
                                                  )
                     v.                           )      2:19-cv-00436-LEW
                                                  )
ANDREW M. SAUL, Commissioner                      )
Of Social Security,                               )
                                                  )
                     Defendant                    )

                ORDER ACCEPTING RECOMMENDED DECISION

       On October 30, 2020, the United States Magistrate Judge filed with the court, with

copies to counsel, his Report and Recommended Decision. The time within which to file

objections expired on November 13, 2020, and no objection has been filed. The Magistrate

Judge notified the parties that failure to object would waive the right to de novo review and

appeal. Having reviewed and considered the Magistrate Judge’s Recommended Decision,

I concur with the Magistrate Judge’s conclusions as set forth in his Recommended

Decision.

       It is therefore ORDERED that the Recommended Decision (ECF No. 17) of the

Magistrate Judge is hereby AFFIRMED and ADOPTED. The Commissioner’s decision is

vacated and this matter is remanded for further proceedings.

       SO ORDERED.

       Dated this 16th day of December, 2020.

                                             /s/ Lance E. Walker
                                            UNITED STATES DISTRICT JUDGE
